Per Curiam. In this case substantial justice was done. The evidence shows that before the year 1872 appellant was employed by appellee to collect unpaid subscriptions to its stock, and perhaps for other purposes. That appellant, in pursuance of such employment, proceeded to collect various sums of money, and accounted with appellee during the year 1872. Appellant also claims, that during the term of said employment, he paid out of his own funds to certain persons, considerable sums of money due them by appellee. There is no evidence of any money paid, or any transaction as to the employment between the parties after the 4th of December, A. D. 1872. On the 30th of April, A. D. 1879, this suit was brought to recover for his services as such collector, and also to recover the said sums of money paid by appellant, on the indebtedness of appellee. The defendant relied on the pleas, the general issue and Statute of Limitation. It is very clear that more than five years elapsed between the last transaction growing out of the employment aforesaid, and the beginning of this suit. There is evidence going to show that appellant, after the year 1872, was employed by appellee two or three days in each year for several years, and including the year 1877, as gate-keeper; and it is claimed that this acting as gate-keeper during the time of the. fair would take the case out of the Statute of Limitation. This position is not well taken. The entire transaction, so far as the employment to collect, etc., was concerned, was concluded in December, A. D. 1872. At least, there is no evidence of any business transaction of that character between the parties .after that time, and the statute began to run from that time. Admitting that he was employed as gate-keeper, as alleged, that would not be such a case of mutual accounts and reciprocal demands as would take the former charges out of the statute. The account is on one side only — not mutual. Thompson v. Reed, 48 Ill. 118; Reeses, Jr. v. Herr, 59 Ill. 81; Kimball v. Brown, 7th Wend. 322. The instructions may have been erroneous in some respects, but we think that the verdict of the jury was in accordance with the law and the facts, and that justice has been done. Therefore the judgment of the Circuit Court is affirmed. Judgment affirmed.